By the Court, Bronson, J.
-Where there are several persons, plaintiffs or defendants, in a cause, the papers may be entitled A. B. and another or others, as. the case may be; ánd. if the affidavits are false, I entertain no doubt that the persons making them may be convicted of perjury. You must answer the motion:
Burwell then objected, that the plaintiffs could not move *371on the ground that the pleas were frivolous, because that ground was not maintained in the papers: and as to the alleged falsity of the pleas, he read an affidavit showing that the pleas, when served, were duly verified by affidavit pursuant to the first rule of May term, 1840. (22 Wendell, 644, note.)
Bronson, J.
If the plaintiffs intended to move on the ground that the pleas were frivolous, they should have said so in the notice of motion—especially in a case like this, where the defendant was informed by the affidavits, that the motion was to be made on the ground that the pleas were false.
The other ground for moving must also fail. When the pleas have been dulyverified, pursuant to the first rule of May term, 1840, there can be no use in a motion to strike them out on the ground of falsity. We do not try this matter upon affidavits, and it is enough that the defendant has once sworn to the truth of the pleas.
Motion denied.